Title: To Benjamin Franklin from Jonathan Williams, Jr., 7 May 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir.
Nantes May 7. 1777.
Some time since I received a Letter from Mr. Dubourg offering to interest me in his Contract, my answer to that I inclosed to you: Mr. D has not since written a syllable in return. Several Letters have passed between Mr. Alexander and me and from him I have received the outlines of the plan; the conditions I apprehend to be very good, but the stipulated price is not near sufficient. I indeed doubt whether the Tobacco would not cost near as much as they agree to deliver it at, the price being higher in america than at first, freight double, and insurance 30 or 40 per Cent. Mr. Alexander mentions one part of his plan which appears to me exceeding good, it is to have credentials on Congress for supplies to purchase with and to draw on paris for the amount. This would give Facility to the operation and at the same time be of Service to congress who no doubt wish to place Funds in France, but if this is not managed by men of Business I would almost venture to fortel its Failure. As the want of Capital is the only obstacle with me, I could in such a way undertake the conducting this Business here and as I am now likely to stay at Nantes I should be glad to have the Consignments of these Vessells. The Bills not becoming due ’till after the arrival of the Ships I would undertake to answer them, having a Credit for a sum in case of their falling due sooner, and if the plan is made reasonable I would willingly take a part in it.
It is on this subject and the Conditions of partnership with Mr. S that I wanted to come to paris for, but since I am to have the Care of your dispatches I can’t leave Nantes least some should come in my absence. I am with the greatest Respect Your dutifull and Affectionate Kinsman
J Williams Junr
I inclose the last price Current from Carolina.
 
Addressed: Dr Franklin.
Notation: J. Williams Nantes 7. May 77. to BF.
